                                 SEKENDIZ LAW FIRM P.C.
                                      Attorneys at Law
                                      45 Broadway 1420
                                  New York, New York 10006
                                        (212) 380-8087

                                                                             1/6/2020
Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

        Case Name:   Dunbar v. Two Big Boys, Inc et al
        Case Number: 1:19-cv-08321-ER

        Hon. United States District Court Judge Ramos,

        I represent the Plaintiff in this action. I am writing this letter to respectfully request that
the Court schedule a pre-motion conference concerning the outstanding discovery issues. More
specifically, Plaintiff served his Notice to Admit, document demands, interrogatories and notice
of inspection upon the defendant on November 26, 2020. The defendant failed to respond. I
followed up with emails and subsequently had a phone conversation with the defense counsel
pursuant to Local Civil Rule 37.2 but we were unable to resolve our issues.

        Fed. R. Civ. P. 36(a)(3) states, “A matter is admitted unless, within 30 days after being
served, the party to whom the request is directed serves on the requesting party a written answer
or objection addressed to the matter and signed by the party or its attorney.” Here, Plaintiff’s
Requests for Admissions were served upon Defendant landlord and thirty (30) days later no
response, objection or request for extension was received by Plaintiff. As such, pursuant to Fed.
R. Civ. P. 36(a)(3), all the matters detailed in Plaintiff’s Requests for Admissions to Defendant
landlord should be deemed as conclusively established for purposes of this litigation. The Court
also should deem that the defendants waived any objections to Plaintiff’s document demands and
interrogatories. The defendant also failed to serve its 26a disclosure.

        Wherefore, I respectfully request that Your Honor schedule a premotion conference to
address the existing discovery issues together with other further relief, which Your Honor may
deem just and proper.

Dated: New York, New York


                                                            Respectfully Submitted,


                                                            ____/Ismail S. Sekendiz/_____
                                                            Ismail S. Sekendiz (IS-0509)
